18-21
    Chris H. v. The State of New York


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 29th day of October, two thousand eighteen.

    PRESENT:
                JOHN M. WALKER, JR.,
                GUIDO CALABRESI,
                DEBRA ANN LIVINGSTON,
                            Circuit Judges.
    _____________________________________

    Chris H.,

                                 Plaintiff-Appellant,

                       v.                                                            18-21

    The State of New York, Tandra L. Dawson,
    severally, jointly, in her individual capacity, in
    her official capacity as Judge of Supreme Court
    of the State of New York,

                                 Defendants-Appellees.

    _____________________________________

    FOR PLAINTIFF-APPELLANT:                             Chris H., pro se, New York, NY.

    FOR DEFENDANTS-APPELLEES:                            Steven C. Wu, Deputy Solicitor General, Mark S.
                                                         Grube, Assistant Solicitor General, for Barbara D.
                                                         Underwood, Attorney General of the State of New
                                                         York, New York, NY.
       Appeal from judgment of the United States District Court for the Southern District of New

York (Abrams, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Appellant Chris H., proceeding pro se, appeals from the district court’s December 18, 2017

judgment dismissing his complaint against (1) the State of New York and (2) New York State

Supreme Court Justice Tandra L. Dawson in her official and individual capacities. Chris H. had

appeared before Justice Dawson at a state court hearing in ongoing proceedings relating to a

matrimonial dispute. At the state court hearing, after Chris H. failed to comply with a court order

requiring him to pay for an appraisal of his marital residence, Justice Dawson found him in civil

contempt and he was remanded into custody. Chris H. was in custody from April 12 to April 14.

Based on the hearing and his subsequent imprisonment, Chris H. filed suit in federal court,

asserting 25 claims based on both federal and state law and seeking damages of $20 million. New

York State and Justice Dawson moved to dismiss. The district court granted the motion to dismiss

the federal claims on the grounds of sovereign and judicial immunity, and declined to exercise

supplemental jurisdiction over the state law claims. We assume the parties’ familiarity with the

underlying facts, the procedural history of the case, and the issues on appeal.

       On appeal from a judgment under Rule 12(b)(1), Fed. R. Civ. P., we review “the district

court’s factual findings for clear error and its legal conclusions de novo.”          Aurecchione v.

Schoolman Transp. Sys., Inc., 426 F.3d 635, 638 (2d Cir. 2005). A case is properly dismissed

for lack of subject matter jurisdiction if, after construing all ambiguities and drawing all inferences

in the plaintiff’s favor, the district court “lacks the statutory or constitutional power to adjudicate

it.” Id. (quoting Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000)). A district court's



                                                  2
decision whether to exercise supplemental jurisdiction is reviewed for abuse of discretion. See

Catzin v. Thank You & Good Luck Corp., 899 F.3d 77, 82 (2d Cir. 2018).

       Here, the district court properly concluded that it lacked subject matter jurisdiction over

Chris H.’s federal claims for damages against New York and against Justice Dawson in her official

capacity. The Eleventh Amendment bars damages actions in federal court against a state and

against state officials acting in their official capacities, unless the state waives sovereign immunity

or Congress abrogates it. Dean v. Univ. at Buffalo Sch. of Med. & Biomedical Scis., 804 F.3d
178, 193 (2d Cir. 2015). New York has not waived its sovereign immunity in federal court for

actions seeking damages like those sought in this case. See Trotman v. Palisades Interstate Park

Comm’n, 557 F.2d 35, 39–40 (2d Cir. 1977) (concluding that New York waives immunity from

liability and consents to suit if a claimant brings suit in the Court of Claims, but does not do so for

suits in federal court). Nor has Congress abrogated state immunity for claims brought under §

1983 and § 1985. See Dube v. State Univ. of N.Y., 900 F.2d 587, 594 (2d Cir. 1990) (§ 1983);

Fincher v. State of Fla. Dep’t of Labor & Emp’t Sec. Unemployment Appeals Comm’n, 798 F.2d
1371, 1372 (11th Cir. 1986) (§ 1985). Accordingly, New York is entitled to sovereign immunity,

as is Justice Dawson. Chris H.’s federal damages claims against them are therefore barred.

       The district court was also correct in holding that judicial immunity barred Chris H.’s

federal claims against Justice Dawson in her individual capacity. “It is well settled that judges

generally have absolute immunity from suits for money damages for their judicial actions,” and

“even allegations of bad faith or malice cannot overcome judicial immunity.” Bliven v. Hunt,

579 F.3d 204, 209 (2d Cir. 2009). Judicial immunity applies if (1) “the relevant action is judicial

in nature” and (2) the judge “had jurisdiction over the subject matter before him.” Huminski v.

Corsones, 396 F.3d 53, 74–75 (2d Cir. 2005) (quoting Stump v. Sparkman, 435 U.S. 349, 356–57

(1978)). Judicial immunity can thus be overcome in only two circumstances: “First, a judge is

                                                  3
not immune from liability for nonjudicial actions, i.e., actions not taken in the judge’s judicial

capacity. Second, a judge is not immune for actions, though judicial in nature, taken in the

complete absence of all jurisdiction.” Mireles v. Waco, 502 U.S. 9, 11–12 (1991) (per curiam)

(internal citations omitted). Neither circumstance is present here. Justice Dawson was acting in

her judicial capacity as a justice of the New York State Supreme Court when she presided over the

hearing in Chris H.’s matrimonial dispute and held him in civil contempt for failing to comply

with a court order. The New York State Supreme Court had jurisdiction over these proceedings,

see N.Y. Const. art. VI § 7(a)–(b) (“The supreme court shall have general original jurisdiction in

law and equity.”), and Justice Dawson possessed the authority to punish Chris H. “by fine and

imprisonment” for his misconduct, which included “non-payment of a sum of money, ordered or

adjudged by the court to be paid,” N.Y. Jud. Law § 753(A)(3). Judicial immunity thus bars

Chris H.’s claims against Justice Dawson in her individual capacity.

       As to Chris H.’s state law claims, a federal district court may “decline to exercise

supplemental jurisdiction” if it “has dismissed all claims over which it has original jurisdiction.”

28 U.S.C. § 1367(c)(3); see Kolari v. New York-Presbyterian Hosp., 455 F.3d 118, 122 (2d Cir.

2006). Because the district court properly dismissed Chris H.’s federal claims against New York

and against Justice Dawson in her official and individual capacities, the district court did not abuse

its discretion by also dismissing Chris H.’s state law claims against those defendants.

       We have considered all of Chris H.’s remaining arguments and find them to be without

merit. For the foregoing reasons, we AFFIRM the judgment of the district court.

                                               FOR THE COURT:
                                               Catherine O=Hagan Wolfe, Clerk




                                                  4